On order of the Court, the applications for leave to appeal the July 17, 2018 judgment of the Court of Appeals are considered, and they are GRANTED. The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
Persons or groups interested in the determination of the issue presented in this matter may move the Court for permission to file briefs amicus curiae. Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding these cases should be filed in Tomra of North America, Inc. v. Department of Treasury (Docket No. 158333) only.